Exhibit 10.3
 
Execution Copy
 
PATENT AND TRADEMARK SECURITY AGREEMENT
 
THIS PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”) is entered into
as of March 11, 2016 by and among Arotech Corporation, a Delaware corporation
(the “Borrower”), FAAC Incorporated, a Michigan corporation (“FAAC”), Electric
Fuel Battery Corp., a Delaware corporation (“EFBC”), UEC Electronics, LLC, a
South Carolina  limited liability company (“UEC”, and each of the Borrower,
FAAC, EFBC and UEC, a “Grantor”, and the Borrower, FAAC, EFBC and UEC,
collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., a national banking
association (the "Lender"), in connection with the Security Agreement referred
to below.
 
Recitals
 
A.           The Borrower, the other Grantors and the Lender are entering into a
Credit Agreement dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement").
 
B.           In connection with the Credit Agreement, the Grantors entered into
that certain Pledge and Security Agreement dated as of the date hereof (as
amended or modified from time to time, the "Security Agreement") with the
Lender.
 
C.           Pursuant to the terms of the Security Agreement, each Grantor
pledged, assigned and granted to the Lender a first-priority security interest
in substantially all of the assets of each Grantor, including all right, title
and interest of each Grantor in, to and under all now owned and hereafter
acquired Patents (as defined in the Security Agreement), patent applications,
patent licenses, Trademarks (as defined in the Security Agreement), trademark
applications and trademark licenses, and all products and proceeds thereof, to
secure the prompt and complete payment and performance of the Secured
Obligations as defined in the Credit Agreement and Security Agreement.
 
D.           Pursuant to the terms of the Security Agreement, the Grantors are
required to execute and deliver to the Lender this Agreement.
 
Agreement
 
In consideration of the recitals set forth above and the mutual agreements
contained herein and in the Credit Agreement and other Loan Documents (as
defined in the Credit Agreement), each Grantor hereby grants to the Lender, to
secure the Secured Obligations, a continuing security interest in all of each
Grantor’s right, title and interest in, to and under the following, whether now
owned by or owing to, or hereafter acquired by or arising in favor of each
Grantor (including any trade name or derivations thereof):
 
 
(1)
each trademark and trademark application, including without limitation, each
trademark and trademark application referred to in Schedule 1 attached hereto,
together with any reissues, continuations or extensions thereof and all goodwill
associated therewith;

 
 
(2)
each trademark license, including without limitation, each trademark license
listed on Schedule 1 attached hereto, together with all goodwill associated
therewith;

 
 
(3)
all products and proceeds of the foregoing, including without limitation, any
claim by each Grantor against third parties for past, present or future
infringement of any trademark, including without limitation, any trademark
referred to in Schedule 1 attached hereto, any trademark issued pursuant to a
trademark application referred to in Schedule 1 and any trademark licensed under
any trademark license listed on Schedule 1 attached hereto (items 1 through 3
being herein collectively referred to as the “Trademark Collateral”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(4)
each patent and patent application, including without limitation, each patent
referred to in Schedule 2 attached hereto, together with any reissues,
continuations or extensions thereof and all goodwill associated therewith;

 
 
(5)
each patent license, including without limitation, each patent license listed on
Schedule 2 attached hereto, together with all goodwill associated therewith;

 
 
(6)
all products and proceeds of the foregoing, including without limitation, any
claim by each Grantor against third parties for past, present or future
infringement of any patent, including without limitation, any patent referred to
in Schedule 2 attached hereto, any patent issued pursuant to a patent
application and any patent licensed under any patent license listed on Schedule
2 attached hereto (items 4 through 6 being herein collectively referred to as
the “Patent Collateral”).

 
The security interests granted to the Lender herein are granted in furtherance,
and not in limitation of, the security interests granted to the Lender pursuant
to the Security Agreement; provided, however, that nothing in this Agreement
shall expand, limit or otherwise modify the security interests granted in the
Security Agreement.  Each Grantor acknowledges and affirms that the rights and
remedies of the Lender with respect to the security interest in the Trademark
Collateral and the Patent Collateral made and granted hereby are more fully set
forth in the Credit Agreement and the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.  In the event of any conflict between the terms of this Agreement and
the Security Agreement, the terms of the Security Agreement shall govern.  All
capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Security Agreement.
 
[Signature page follows]
 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto executed this Agreement as of the date
first set forth above.
 
GRANTORS:


AROTECH CORPORATION


By:       /s/ Thomas J. Paup                                
Name         Thomas J. Paup                                
Title:          Senior VP Finance and CFO           


FAAC INCORPORATED


By:       /s/ Thomas J. Paup                                
Name         Thomas J. Paup                                
Title:          Treasurer                                           




ELECTRIC FUEL BATTERY CORP.


By:       /s/ Thomas J. Paup                                
Name         Thomas J. Paup                                
Title:          Treasurer                                           




UEC ELECTRONICS, LLC


By:       /s/ Thomas J. Paup                                
Name         Thomas J. Paup                                
Title:          Treasurer                                           
 
 
 
Signature Page to Patent and Trademark Security Agreement – Grantors

--------------------------------------------------------------------------------

 
 
LENDER:


JPMORGAN CHASE BANK, N.A.,
 as Lender


By:       /s/ William J. Maxbauer                         


Name         William J. Maxbauer                         


Title:          Executive Director                            




















 
 
Signature Page to Patent and Trademark Security Agreement – Lender

--------------------------------------------------------------------------------

 
 